NOTICE OF ALLOWABILITY

Claims 1-20 are allowed.  The following is an examiner’s statement of reasons for allowance: 
Claims 1-4 and 6-14 were previously rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (CN103435844A).  Claim 5 was previously rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Ugal et al. (Journal of the Association of Arab Universities for Basic and Applied Sciences, 2010, vol. 9, p. 2-5).  Claims 15, 16, 19, and 20 were previously rejected under 35 U.S.C. 103 as being unpatentable over Bringuier et al. (US 2015/0268430) in view of Chen.  Claim 17 was previously rejected under 35 U.S.C. 103 as being unpatentable over Bringuier in view of Chen and Ugal.
The compositions recited by independent Claims 1 and 15 require a polymer resin, a polyoxometalate ionic liquid (PIL), and a synergist carrier.  The PIL must include organic cations that produce an acid upon heating.
In all grounds of rejection under 35 U.S.C. 102 and 103, Chen was relied upon to teach the polymer composition of independent Claim 1 and the composition of the polymeric jacket recited in independent Claim 15.  Chen was cited as teaching a flame retardant catalyst dispersed evenly in a polymer (Abstract).  The flame retardant catalyst comprises a cation (A) and an anion (B).  The anion (B) is a polyoxometalate (p. 3, lines 30-32).  The cation (A) may be an imidazolium, ammonium, pyrrolium, pyridinium, or phosphonium (p. 3, line 30 - p. 4, line 15).  These cations are generally recognized in the art as “onium”-type cations.
The previous Office action cited the instant specification as noting that onium cations are acidic, and that acidic onium cations are generated upon thermal decomposition (specification at p. 3, [0012]).  The Office action concluded that Chen’s onium-type cations (A) read on the claimed organic cations.
As noted in the Applicant’s remarks beginning at page 6, the cations described in the instant specification are first reacted with a compound to provide the acid that is released upon thermal decomposition.  Such compounds include phosphorus-based, boron-based, or sulfur-based acids or anions.  
One example of a cation obtained through this type of reaction is 1-(1-propylsulfonic)-3-methylimidazolium.  This compound is recognized in the art as having the following structure:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Note the presence of the sulfonic acid group, which would be expected to generate acid upon heating.  No corresponding structure is present in the imidazolium, ammonium, pyrrolium, pyridinium, or phosphonium cations disclosed by Chen at page 4.  
Upon further consideration of the prior art in view of the Applicant’s remarks, it is evident that Chen’s cations lack any structure that would be expected to generate acid upon heating as required by independent Claims 1 and 15.  Therefore, all previous grounds of rejection under 35 U.S.C. 102 and 103 have been withdrawn.
Claims 1-17, 19, and 20 were also provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 2, 5, 11, and 13-16 of copending application number 15/930,556 in view of Chen.  As with the previous rejections under 35 U.S.C. 102 and 103, Chen was relied upon to teach the claimed organic cations that produce an acid upon heating.  This feature is not taught or suggested by Chen for the reasons discussed above.  Therefore, the previous double patenting rejection over copending application number 15/930,556 has been withdrawn.
A thorough search and review of the remaining prior art revealed no other reference or combination of references which would fairly teach, suggest, or otherwise motivate one of ordinary skill in the art to arrive at the claimed invention.  Accordingly, Claims 1-20 are allowed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733. The examiner can normally be reached 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT S JONES JR/Primary Examiner, Art Unit 1762